EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	2.1. In the Substitute Specification of Applicant, which is marked as “SUBSTITUTE SPECIFICATION-CLEAN COPY” dated December 22, 2021:
                     a) page 1, line 5, the phrase --now U.S. Patent No. 10,577,565 issued March 3, 2020,-- has been added after “May 22, 2018,”
	       b) page 58, line 1, “Table 16.” (which is above the phrase “Solid Detergent 
Composition--Fryer Cleaner formulas”) has been replaced with --Table 15.--
                    c) page 59, line 1, “Table 17.” before “Oil Residue Test on Stainless Steel Slides” has been replaced with --Table 16.--

Please note:  The Preliminary Amendment to the Specification dated March 27, 2020 has not been entered because the page numbering of the Substitute Specification submitted dated December 22, 2021 do not match. The supposed corrections in the preliminary amendment, however, are incorporated in the Substitute Specification via the above Examiner’s Amendment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                        /LORNA M DOUYON/                                                                                        Primary Examiner, Art Unit 1761